Exhibit 10.5

Schedule 2.1

to the

Directors’ Deferred Compensation and Benefits

Trust Agreement

Benefit Plans and Other Arrangements Subject to Trust

(1) Sunoco, Inc. Directors' Deferred Compensation Plan I;

(2) Sunoco, Inc. Directors’ Deferred Compensation Plan II;

(3) The entire funding for all the Indemnification Agreements with the directors
set forth below shall be Five Million Dollars ($5,000,000.00) in the aggregate
upon a Potential Change in Control, and an amount upon a Change in Control
calculated on the basis of the Indemnification Agreements with the following
directors:

 

  (a) Robert J. Darnall

 

  (b) John G. Drosdick

 

  (c) Gary W. Edwards

 

  (d) Ursula O. Fairbairn

 

  (e) Thomas P. Gerrity

 

  (f) Rosemarie B. Greco

 

  (g) John P. Jones, III

 

  (h) James G. Kaiser

 

  (i) R. Anderson Pew

 

  (j) G. Jackson Ratcliffe

 

  (k) John W. Rowe

 

  (l) John K. Wulff

(4) Benefits payable to former directors of the Company (or their beneficiaries)
in pay status as of the date of termination of the Sunoco, Inc. Non-Employee
Directors' Retirement Plan.